             Case 1:20-cv-03835-PAE Document 47 Filed 12/16/20 Page 1 of 2



                                                     250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                                   TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306




                                                                                                                                                                            Direct Number: (212) 326-7808
                                                                                                                                                                                awaks@JonesDay.com

                                                                        December 15, 2020


VIA ECF
Hon. Paul A. Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

             Re:             MDA Manufacturing, Inc. v. Mexichem Fluor Comercial S.A. De C.V.,
                             Civil Action No. 20-cv-03835
                             Joint Letter Motion to Partially Seal Initial Pretrial Conference Letter

Dear Judge Engelmayer:

          We write on behalf of plaintiff MDA Manufacturing, Inc. (“MDA”) and defendant
Mexichem Fluor Comercial S.A. De C.V. (“Mexichem) (collectively, the “Parties”) in the above-
captioned action. The Parties respectfully request an Order, similar to the Court’s previous
Orders (see, e.g., ECF Nos. 1, 8, and 23), granting the Parties leave to (i) file under seal the
unredacted version of the Parties’ Joint Letter for Initial Pretrial Conference (“Joint Letter”), and
(ii) file a redacted public version of the Parties’ Joint Letter. An unredacted version of the
Parties’ Joint Letter, which highlights in yellow the portions that we propose to redact from the
public version, is enclosed herewith.

        As noted in previous letter motions (see, e.g., ECF Nos. 1 and 20), there are two primary
reasons for the Parties request to file their Joint Letter under seal. First, the relevant long-term
supply contract (the “Contract”) and its terms, which are referenced in the Joint Letter, are
subject to a confidentiality obligation. Specifically, Section 12 of the Contract requires the
Parties to keep the Contract and its terms “strictly confidential.” Second, the Contract contains
competitively sensitive pricing information, which is necessarily referred to in the Parties’ Joint
Letter, and public disclosure of that information would cause harm to the Parties.

       As with the Parties previous requests to file under seal, we have sought to minimize the
necessary redactions, limiting them only to those portions that refer to confidential information.
The Parties therefore respectfully asks the Court to endorse this letter, and to permit MDA, on
behalf of the Parties, to file an unredacted version of the Joint Letter and to allow MDA to file
publicly the redacted version of that Joint Letter.


ALKHOBAR     x   AMS TERDAM             x   ATL ANTA    x   BEIJ ING     x   BOS TO N      x   BRUSSEL S       x    CHICAGO              x   CLEVEL AND            x       CO LU MBUS     x   DALL AS
DUBAI   x   DÜSSELDORF            x    FRANKFUR T       x   HONG KONG         x       HOUS TO N    x   IRVINE       x       JEDDAH       x   LOND ON       x       LOS ANGELES            x   MADRID
MEXICO CIT Y     x   MIAMI    x       MIL AN   x   MOSCOW      x       MUNICH     x    NEW YORK        x   PAR IS       x       PER TH   x   PITTSBURGH                x   R IYAD H   x   SAN DIEGO
SAN FRANCISCO         x   SÃO PAU LO           x   SHANGHAI        x    SILICON VALLEY         x   SINGAPORE                x    S YDNEY      x   TAIPEI       x       TOKYO     x    WASHINGTO N
        Case 1:20-cv-03835-PAE Document 47 Filed 12/16/20 Page 2 of 2




Hon. Paul A. Engelmayer
December 15, 2020
Page 2



      We appreciate your attention to this matter.

                                               Respectfully submitted,

                                               /s/ Allison L. Waks

                                               Allison L. Waks

cc:   Theodore M. Grossman, Esq.
      Michael A. Platt, Esq.
      Debbie McComas, Esq.
      Joseph Lawlor, Esq.

Enclosure




 Granted.

 SO ORDERED.

                 
            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge

 December 16, 2020
